Citation Nr: 1818899	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shoulder disability


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1959 to September 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2018, the Veteran presented testimony at a videoconference hearing, before the undersigned Veterans Law Judge.  The hearing transcript is of record and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  The record does not reflect the Veteran has submitted any additional evidence, nor has he requested an extension of time to submit any additional evidence.  However, the allotted time period of 60 days has elapsed, thus, the Board may proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's current right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, manifested in service, or within one year of separation from service, or that it otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses related to his right shoulder.  Specifically, a January 2015 VA treatment record noted, in part, status post dislocation of the shoulder, causing some residual arthritis and January 2015 VA imaging provided an impression of no acute abnormality and mild glenohumeral and acromioclavicular joint degenerative change.  March 2015 VA magnetic resonance imaging (MRI) provided an impression of low-grade articular surface partial tear of the supraspinatus superimposed on moderate tendinosis, mild infraspinatus tendinosis with articular surface fraying, mild tendinosis of the cranial subscapularis, moderate tendinosis of the intra-articular portion of the biceps long head tendon, degenerative labral tearing, mild subacromial and subdeltoid bursitis, moderate degenerative arthrosis of the acromioclavicular joint mild degenerative arthrosis of the glenohumeral joint and large Hill-Sachs lesion.  An April 2015 shoulder and arm conditions disability benefits questionnaire, reviewed the evidence of record, including the March 2015 imaging, and diagnosed rotator cuff tendonitis with a date of diagnosis in March 2015 and degenerative arthritis with a date of diagnosis in 2015.  As the Veteran is acknowledged to have right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, the issue before the Board becomes whether these disabilities are as a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  In January 2018 testimony, the Veteran reported that, during service, he was on the bow planes of a submarine, sitting on a metal bench, but stood up, and fell backwards across the bench, hit his head on a steel manifold and hit his shoulder on a grip rail.  He testified that when he came to, his shoulder was injured.  In this regard, his service treatment records reflect that in June 1961, he experienced a seizure, fell and injured, in part, his right shoulder.  Specifically, a June 1961 service treatment record noted, in part, the Veteran reported he began to feel dizzy, weak, and then things went black.  The next thing he remembered was waking up on his bunk feeling tired all over, and noting that he had fallen on his right shoulder and bit his tongue.  Other June 1961 service treatment records reflect complaints of right shoulder pain.  Another June 1961 service treatment record ruled out fracture of the right shoulder but noted a severe sprain.  Thus, the element of the incurrence of an in-service injury is met for a right shoulder disability.  

However, having carefully reviewed all evidence of record, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, and the in-service injury, has not been met and there is not sufficient basis to award service connection.

In this regard, an April 2015 VA examiner opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The April 2015 VA examiner found the Veteran's current right shoulder condition was more likely related to age than to trauma.  In support of such, the April 2015 VA examiner noted that even though a review of the Veteran's service treatment records did demonstrate that, in fact, the Veteran dislocated his shoulder when having a seizure (which spontaneously reduced), there was no clear evidence that at the Veteran's current age, his current shoulder condition was related to this event.  Furthermore, the April 2015 VA examiner found that if the right shoulder condition was related to trauma, a careful review of private treatment records showed that the Veteran attributed several complaints of musculoskeletal pain, including his shoulder, to a motor vehicle accident that occurred in 1996.  

In his June 2016 substantive appeal, and in January 2018 testimony, the Veteran disputed, in part, the findings of the April 2015 examiner.  Specifically, he reported that he did not hurt his right shoulder in the 1996 motor vehicle accident.  In this regard, a September 1997 private medical record noted the Veteran came in for follow-up of multiple pains since a motor vehicle accident in August of 1996.  The September 1997 private medical record noted that after the accident the Veteran subsequently developed neck pain, lower back pain, and mid back pain and more recently he noted a pain in the right shoulder.  The September 1997 record also noted the Veteran reported he suffered a right shoulder dislocation while in the Navy in 1978, which appeared to reference the Veteran's 1961 in-service injury.  However, the September 1997 private medical record provided an assessment, in part, of a post motor vehicle accident in August 1996 and right shoulder pain possibly representing impingement syndrome or tendinitis associated with lumbar exercise which include abduction of his arm over his head and that the pain radiating to the ulnar side of both fingers, and raised the possibility of current cervical radiculopathy although the possibility of ulnar palsy was to be considered.  

A subsequent September 1997 private medical record further noted the Veteran had a right shoulder dislocation in 1970 for four days, which resolved without any sequelae, which appears to reference the Veteran's 1961 in-service injury.  Importantly, the September 1997 private medical record further noted, in part, that the Veteran believed it was in February 1997 when he developed new pain involving his right shoulder, neck, and mid-thoracic area, which he felt may have been brought on by his exercise program.  The September 1997 private medical record endorsed a diagnosis of acute right shoulder tendonitis.  Similar to the February 1997 private medical record, an April 2016 VA treatment record noted an orthopedic surgeon did not recommend shoulder surgery at this point feeling that Veteran's present shoulder pain was probable related to a cervical radicular component, and also noted the Veteran wanted it documented in his chart that the initial shoulder injury was a fall while on active duty.  Thereafter, consistent with the April 2015 examiner's opinion, a May 2016 VA medical letter to the Veteran stated, in part, that the MRI of his right shoulder showed age related changes which would not require surgical intervention and the orthopedist felt the his neck was the primary problem at this point.  

Thus, contrary to the Veteran's statements, the Board finds the April 2015 examiner's opinion was accurately based on the relevant clinical evidence of record, specifically that 1997 private medical records linked the Veteran's right shoulder problems to his 1996 motor vehicle accident.  Moreover, the April 2015 examiner's explanations were logical and followed from the facts and information given and provided a detailed clinical rationale which specifically addressed the Veteran's right shoulder disabilities in a manner consistent with the other clinical evidence of record.  Thus, April 2015 examiner's opinion is entitled to substantial probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Turning to other theories of entitlement, with respect to arthritis of the right shoulder, the Board has considered whether there is competent credible evidence of continuity of symptomatology of this disability, or whether such manifest to a compensable degree within one year of separation, but finds in each case that there is not.  Specifically, the evidence does not demonstrate arthritis of the right shoulder arose during service or arose within one year of discharge from service.  In this regard, a February 1963 VA examination report, as to the Veteran's musculoskeletal system, noted a history of a broken nose before service and complaints of aching in the hands; however, nothing for the right shoulder was noted.  Moreover, the April 2015 examiner found the Veteran's arthritis of the right shoulder was diagnosed in 2015, which was many years after his separation from service.  Furthermore, the Veteran testified, in January 2018, that he did not seek right shoulder treatment until about two years ago.  The gap of many years between service and treatment for right shoulder problems may be considered as a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the Veteran, including in January 2018 testimony and in other statements, reported his right shoulder pain onset during service and continued since service.  In addition, in his May 2015 notice of disagreement, and June 2016 substantive appeal, the Veteran reported in part, that he had continuous pain in the right shoulder since service, and that the Navy told him that they were going to put a swivel pin in, but that they never did.  Further, the Veteran testified, in January 2018, that he just lived with the pain for all these years.  However, the Veteran was seen for other complaints in the following years, to include the following within approximately a one year period:  left foot pain in March 2008, chest pain and cough in May 2008, strain of the thoracic region, gastroenteritis , insomnia in October 2008, lumbar strain/sprain in November 2008, and foot pain in January 2009.  The Board finds that if the Veteran had had chronic right shoulder problems, it would have been reasonable for him to have reported it when he reported his other complaints.  Thus, the preponderance of the evidence is therefore also against a claim for service connection arthritis of the right shoulder on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a); Walker, 718 F.3d at 1331.

In reviewing the Veteran's claim for service connection for a right shoulder disability, the Board has reviewed the written statements and testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is certainly competent to describe the symptoms of his right shoulder disability that he experiences.  However, as the origin or cause of the Veteran's current right shoulder disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  There is no evidence that the Veteran possess the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his right shoulder disability can be attributed to his active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the ultimate conclusion presented in the record is that there is no basis to grant service connection for a right shoulder disability, as the preponderance of the most probative evidence of record does not indicate that the Veteran's right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, is related to his active service.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for entitlement to service connection for a right shoulder disability is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right shoulder disability, best characterized as degenerative arthritis and rotator cuff tendonitis, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


